Citation Nr: 1334790	
Decision Date: 10/31/13    Archive Date: 11/06/13

DOCKET NO.  09-31 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for the Veteran's cause of death.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel




INTRODUCTION

The Veteran served on active duty from June 1964 to June 1968 and from October 1972 to May 1988.  He died in April 2004.  The Appellant is the Veteran's daughter. 

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  


FINDINGS OF FACT

1.  The Veteran died in April 2004.  A Final Report of Death lists the cause of death as intramedullary glioblastoma multiforme, respiratory arrest, and vertebrobasilar infarction. 

2.  At the time of his death, the Veteran was not service-connected for any disabilities. 

3.  The Veteran did not experience chronic symptoms related to intramedullary glioblastoma multiforme in service or continuous symptoms after service separation.

4.  Intramedullary glioblastoma multiforme did not manifest to a compensable degree within one year of service separation.

5.  The Veteran's cause of death is not etiologically related to active service or to herbicide exposure in service.



CONCLUSION OF LAW

The criteria for service connection for the Veteran's cause of death have not been met.  38 U.S.C.A. §§ 1110, 1131, 1310 (West 2002 & Supp. 2011); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309, 3.312 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the United States Court of Appeals for Veterans Claims (Court or CAVC) held that proper VCAA notice for dependency and indemnity compensation (DIC) claims must also include: (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected claim; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  

VA has met its duty to notify and assist the Appellant in this case.  In an August 2007 preadjudicatory letter, VA informed the Appellant of the evidence necessary to substantiate claims for DIC benefits in accordance with Hupp, evidence VA would reasonably seek to obtain, and information and evidence for which she was responsible.  

The Veteran's service treatment records from October 1972 to May 1988, service personnel records from June 1964 to June 1968, a final report of death, a private treatment report summarizing treatment leading up to the time of the Veteran's death, the Appellant's birth certificate and her lay statements have been associated with the claims file.  Service treatment records for the Veteran's period of service from June 1964 to June 1968 are not of record; however, service treatment records for the Veteran's later period of service from October 1972 to May 1988 have been associated with the record.  The RO has made several attempts to obtain outstanding service treatment records; however, based on negative responses from the National Personnel Records Center (NPRC) in August, September, and December 2007, and the Wiesbaden Military Health Clinic in May 2008, the Board finds that such records either do not exist or further efforts to obtain those records would be futile.  
See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

In cases where the Veteran's service treatment records are unavailable through no fault of her own, there is a "heightened duty" to assist the Veteran in the development of the case. See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); Cuevas v. Principi, 3 Vet. App. 542 (1992).  In the present case, however, because exposure to an herbicide agent is presumed and because the Appellant does not contend that symptoms of cancer, diagnosed as intramedullary glioblastome multiforme, manifested during the Veteran's initial period of service from June 1964 to June 1968, and because later service treatment records are available and do not reflect symptoms of cancer in service or shortly thereafter, the Board finds that the evidence of record adequate for the adjudication of the Veteran's claim and that a remand for a medical opinion would not assist the Appellant in substantiating her claim.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the general duty to assist provision, 38 U.S.C.A. § 5103A(a), rather than the provision specifically addressing when medical examinations are required in compensation claims, 38 U.S.C.A. § 5103A(d), is applicable to claims for service connection for the cause of the Veteran's death.  Wood v. Peake, 520 F.3d 1345, 1347 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).  While 38 U.S.C.A. § 5103A(a) does not always require VA to assist a claimant in obtaining a medical examination or assistance, such assistance is required whenever a medical opinion is necessary to substantiate the claim, and VA is excused from providing such assistance only when no reasonable possibility exists that such assistance would aid in substantiating the claim.  Wood, 520 F.3d at 1348.  

The Board finds that a VA examination not necessary to decide the claim because the Veteran's cause of death due to intramedullary glioblastome multiforme, a cancer of the spinal cord or central nervous system, is not listed as a disease associated with exposure to an herbicide agent to warrant presumptive service connection, the Veteran did not exhibit chronic symptoms of cancer in service, and the Appellant has not otherwise provided evidence indicating a link between the Veteran's cause of death and service, to include herbicide exposure in service.  Absent evidence indicating a nexus between any in-service herbicide exposure and the Veteran's terminal diagnosis of cancer, the Board finds that a remand for a VA opinion is not warranted.  The Appellant has not made the Board aware of any additional evidence that needs to be obtained prior to appellate review.  Accordingly, the Board finds that the duties to notify and assist the Appellant in substantiating her claim have been satisfied.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

Laws and Regulations

Determinations as to whether service connection may be granted for a disability that caused or contributed to a veteran's death are based on the same statutory and regulatory provisions that generally govern determinations of service connection.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Malignant tumors of the brain and spinal cord are a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the provisions of 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  With a chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  

Where a veteran served ninety days or more of active service, and certain chronic diseases, such as malignant tumors of the brain and spinal cord, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

The death of a veteran will be considered to have been due to a service-connected disability where the evidence establishes that a disability was either the principal or the contributory cause of death.  38 C.F.R. § 3.312(a).  A principal cause of death is one which, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death is one which contributed substantially or materially to cause death, or aided or lent assistance to the production of death.  See 38 C.F.R. 
§ 3.312(c).

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Cause of Death Analysis

A Final Report of Death of an American Citizen, signed by the Deputy Counsel of the United States, shows that the Veteran died in April 2004.  The report of death identifies the cause of death as intramedullary glioblastoma multiforme, respiratory arrest, and vertebrobasilar infarction based on the physician's report from the EGE University Hospital in Izmir, Turkey.  At the time of the Veteran's death, he had no service-connected disabilities.  

A summary of treatment from the Veteran's private oncologist, printed in July 2007, shows that glioblastoma multiforme, diagnosed in February 2004, was present in T11-T12 of the thoracic spine.  Glioblastoma multiforme is defined as a malignant type of astrocytoma (a tumor of the brain or central nervous system), usually classified as Grade IV, it is one of the most common primary tumor of the brain and it occasionally occurs in the spinal cord.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 169, 777 (30th ed. 2003).  

The Appellant contends that the Veteran's cause of death was due Agent Orange exposure in service and that presumptive service connection is warranted.  In September 2007, January 2008, July 2008 and August 2009 lay statements, the Appellant asserts that the Veteran was diagnosed with "intramedullary masses," and that a VA Agent Orange website reflects a relationship between intramedullary masses and multiple myeloma.  Despite the Appellants assertions, she did not submit any documentation from the referenced website.  While a presumption of service connection does exist for multiple myeloma (plasma cell tumors), VA regulations do not identify a presumption for intramedullary or spinal cord tumors under 38 C.F.R. § 3.309 (e).  See 38 C.F.R. § 3.309 (e); 68 Fed. Reg. 27,630 (May 20, 2003); see also DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1210 (30th ed. 2003)(defining multiple myeloma).    

A veteran, who had active service in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975 will be presumed to have been exposed to an herbicide agent during such service unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2013).  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  In order to establish qualifying "service in Vietnam," a veteran must demonstrate actual duty or visitation in the Republic of Vietnam.

Pursuant to the authority granted by the Agent Orange Act of 1991, VA may determine that a presumption of service connection based on exposure to herbicides used in Vietnam is warranted for conditions that VA has found to have a statistically significant association with such exposure.  As such, VA has determined that a statistically significant association exists between exposure to herbicides and subsequent development of the following conditions: chloracne or other acneform disease consistent with chloracne, non-Hodgkin's lymphoma, soft tissue sarcoma, Hodgkin's disease, porphyria cutanea tarda (PCT), multiple myeloma, acute and subacute peripheral neuropathy, prostate cancer, cancers of the lung, bronchus, larynx, trachea, Type II (adult-onset) diabetes mellitus, chronic lymphocytic leukemia, AL amyloidosis, Parkinson's disease, ischemic heart disease, and B-cell leukemias, such as hairy cell leukemia.  See 38 C.F.R. § 3.309 (e).  

The diseases listed at § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).  VA regulations specify that the last date on which a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975.  38 C.F.R. § 3.307(a) (6)(iii).  

VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See 68 Fed. Reg. 27,630 (May 20, 2003).  In this regard, the Board observes that VA has issued several notices in which it was determined that a presumption of service connection based upon exposure to herbicides used in Vietnam should not be extended to certain specific disorders, based upon extensive scientific research.  See, e.g., Notices, 68 Fed. Reg. 27,630-41 (2003); 64 Fed. Reg. 59,232-243 (1999); 61 Fed. Reg. 57,586-589 (1996).  However, the United States Court of Appeals for the Federal Circuit has determined that an appellant is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Claims based on Agent Orange exposure are unique in that entitlement is based on an analysis of scientific evidence, ordered by statute.  38 U.S.C.A. § 1116(b).  The Agent Orange Act of 1991 (in part) directed the Secretary of Veterans Affairs to enter into an agreement with the National Academy of Sciences (NAS) to review and summarize the scientific evidence concerning the association between exposure to herbicides used in support of military operations in the Republic of Vietnam during the Vietnam Era and each disease suspected to be associated with such exposure.

Whenever the VA Secretary determines that a positive association exists between exposure of humans to an herbicide agent and a disease, the Secretary will publish regulations establishing presumptive service connection for that disease.  If the Secretary determines that a presumption of service connection is not warranted, he must publish a notice of that determination, including an explanation of the scientific basis for that determination.  The Secretary's determination must be based on consideration of NAS reports and all other sound medical and scientific information and analysis available to the Secretary.  See 38 U.S.C.A. § 1116(b)-(c).  

In July 2007, the NAS issued "Veterans and Agent Orange: Update 2006" (Update 2006).  With respect to cancers of the brain and nervous system, on the basis of its evaluation of the evidence reviewed in Update 2006 and previous reports, NAS concluded that there is inadequate or insufficient evidence to determine whether there is an association between herbicide exposure and cancers of the brain and nervous system.  Taking account of the available evidence and NAS's analysis, the Secretary found that the evidence and analysis available to VA at that time did not warrant a presumption of service connection for cancers of the brain and nervous system.  75 Fed. Reg. 32,540 (June 8, 2010).  In the more recent "Veterans and Agent Orange: Update 2008" and "Veterans and Agent Orange: Update 2010" the committee did not change their conclusion, finding that there was inadequate or insufficient information to determine whether there is an association between the chemicals of interest and cancers of the brain and nervous system.  

Service Personnel records show that the Veteran served in the Navy on the U.S.S. Mountrail from May 1965 to March 1966, the U.S.S. Caddo Parish from March 1966 to April 1967, and the U.S.S. Chemung from April 1967 to June 1968.  Information from U.S. Army and Joint Services Records Research Center (JSRRC) and a September 2011 memorandum from the RO's JSRRC coordinator shows that the U.S.S. Caddo Parish was an LST designated vessel [Landing Ship, Tank] which conducted operations on inland rivers and delta areas of Vietnam.  Accordingly, the Veteran is presumed to have been exposed during such service to Agent Orange.  See 38 C.F.R. § 3.307(a)(6)(iii).  

The Secretary of Veterans Affairs has determined, based the NAS Update 2006, that a positive association between exposure to herbicides and cancers of the brain and nervous system does not exist.  See 75 Fed. Reg. 32,540 (June 8, 2010).  An updated report from NAS in 2010 shows that there continues to be inadequate or insufficient evidence to determine whether there is an association between exposure to herbicides and cancers of the brain and nervous system, which, in this case would include would include the Veteran's diagnosed glioblastoma multiforme.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 169, 777 (30th ed. 2003) (defining glioblastoma multiforme as a malignant type of astrocytoma in the brain or spinal cord, and defining astrocytoma as a tumor of the brain or central nervous system).

Despite the Appellant's assertion that intramedullary tumors are related to multiple myeloma, the evidence of record does not reflect a diagnosis of multiple myeloma.  Instead, a private treatment summary, completed by the Veteran's treating oncologist shows that he was diagnosed with glioblastome multiforme.  The treatment summary shows that the Veteran presented with lumbar and leg pain.  A radiological evaluation showed an "intramedullary mass in the spinal cord."  The Veteran had a lumbar laminectomy and subtotal resection to T-11 and T12 and based on histopathology, the diagnosed "tumor of the spinal cord" was identified as "glioblastome multiforme."  Multiple myeloma was not indicated in the record at any time.  The Veteran was hospitalized in March 2004 and was treated with radiotherapy.  He had progressive neurological symptoms, a cranial CT showed brain stem infarction, and the Veteran died due to pulmonary arrest.  The diagnosis indicated on the Veteran's final report of death is consistent with findings from private treatment records and show that he died of intramedullary glioblastome multiforme, respiratory arrest, and vertebrobasilar infarction.  For these reasons, the Board finds that the intramedullary mass identified on x-rays was diagnosed as glioblastome multiforme based on pathology, and not multiple myeloma, and the Board finds that the Veteran's cause of death was due to intramedullary glioblastome multiforme of the spinal cord, resulting in pulmonary arrest and vertebrobasilar infarction.

Insomuch as the Appellant has attempted to establish a diagnosis of multiple myeloma through her own lay assertions, the Board finds that although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, a diagnosis of cancer based on histopathology, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer)."  The Board finds, therefore, that the Appellant has not provided competent evidence with respect to the Veteran's diagnosis or the etiology of such.  

While the Appellant made reference to a link between multiple myeloma and intramedullary tumors in a "VA Agent Orange Website" in four separate lay statements, she has not submitted any evidence (other than her own lay assertions) documenting such a link and VA regulations under 38 C.F.R. § 3.309 (e) and 68 Fed. Reg. 27,630 do not identify a presumption of service connection for intramedullary tumors of the spine or central nervous system.  Given that the fact that the Veteran was diagnosed with glioblastome multiforme (and not multiple myeloma) based on histopathology, the Board finds that even if the referenced website information existed, it would not address the facts of this particular case with a sufficient degree of medical certainty to amount to competent medical evidence of causality, and would not be probative in this case.  See Sacks v. West, 11 Vet. App. 314 (1998); Beausoleil v. Brown, 8 Vet. App. 459 (1996).  

The Board finds that the medical summary provided by a private oncologist who treated the Veteran and provided a diagnosis of glioblastome multiforme based on histopathology provides the most probative evidence of the Veteran's cancer diagnosis, and his cause of death.  As the Veteran's cancer of the spinal cord or central nervous system, diagnosed as intramedullary glioblastome multiforme, is not included in the above-indicated diseases associated with exposure to an herbicide agent, presumptive service connection is not warranted.  38 C.F.R. §§ 3.307, 3.309(e).  

Even though presumptive service connection is not warranted, the Appellant is not precluded from establishing service connection a diagnosed disability with proof of direct causation.  See Combee, 34 F.3d at 1042.  The Board will, therefore, address whether service connection is warranted on a direct basis.  After a review of all the evidence, lay and medical, the Board finds that the Veteran did not experience chronic symptoms related to cancer of the spinal cord in service or continuous symptoms after service separation.  

As noted above, service treatment records for the Veteran's initial period of service from June 1964 to June 1968 are not of record; however, service treatment records dated from October 1972 to May 1988 have been associated with the claims file.  Service treatment records dated from October 1972 to May 1988 reflect no complaints, diagnoses, or treatment related to a malignant cancer of the spinal cord or central nervous system.  The Veteran sustained an orthopedic injury to the cervical spine in a December 1978 motor vehicle accident, diagnosed as cervical strain, but there was no indication of cancer at that time.  The Veteran had removal of a benign squamous papilloma present on the skin on the left side of the head in November 1980; a diagnosis of cancer was not indicated.  Routine medical examinations completed in service dated in July 1972, February 1977, November 1980, September 1985, and January 1988 show no complaints to the lumbar or thoracolumbar spine.  The Veteran denied a history of tumor, growth, cyst, or cancer in reports of medical history associated with July 1972 enlistment and January 1988 separation examinations.  

The earliest medical evidence of glioblastome multiforme of the spinal cord was in February 2004, 16 years after service separation.  A summary of treatment shows that the Veteran presented with lumbar and leg pain, and was found to have an intramedullary mass in the spinal cord.  He was operated on shortly thereafter in February 2004 and was hospitalized until the date of his death in April 2004.  Accordingly, the Board finds that intramedullary glioblastoma multiforme did not manifest to a compensable degree within one year of service separation.

Based on a review of available service treatment records, which do not reflect symptoms of a malignant cancer during a July 1972 enlistment examination or during service from October 1972 to May 1988, and the initial February 2004 post-service diagnosis of glioblastome multiforme, just two months prior to the Veteran's death, the Board finds that the Veteran did not experience chronic symptoms of intramedullary glioblastome multiforme during either his initial period of service from June 1964 to June 1968 or during his second period of service from October 1972 to May 1988, and the Board finds that he did not exhibit continuous symptoms of a malignant spinal cord cancer after service separation.  Instead, a private summary of treatment indicates that the Veteran presented with symptoms of lumbar and leg pain, and was diagnosed with cancer based on an initial radiological evaluation and subsequent surgery and histopathology in February 2004, years after service separation.  The record shows that intramedullary glioblastome multiforme led to respiratory arrest and vertebrobasilar infarction, resulting in death in April 2004.  There is no probative evidence of record which establishes a nexus between intramedullary glioblastome multiforme and service, to include exposure to an herbicide agent in service.  The Board finds, therefore, that the Veteran's cause of death, diagnosed as intramedullary glioblastome multiforme, respiratory arrest, and vertebrobasilar infarction, is not shown to have been incurred directly in service.  

For these reasons, the Board finds that the preponderance of the evidence is against service connection for the Veteran's cause of death.  The appeal is accordingly denied.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the Appellant's claim. 





	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for the Veteran's cause of death is denied.




___________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


